El Juez Asociado Señob, Wole
emitió la opinión del tribunal.
Este recurso gira sobre la aplicación de la Sección 4 de la Ley de marzo 1, 1902, pág. 178, intitulada “Ley para asegurar la efectividad de sentencias.” Dicta sección dis-pone :
“Sección 4. — Si consta claramente en documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza. En cualquier otro caso, exigirá fianza para decretarlo. La fianza que al efecto se prestare, responderá de los daños y perjuicios que se causen al demandado por consecuencia del aseguramiento.” (Estatutos Revisados de 1911, pág. 885.)
El “aseguramiento” a que se refiere dicha sección es el proceso de embargo.
Las partes más o menos admiten que la Santini Fertilizer Co. originalmente radicó un pleito (Núm. 4721 de la Corte de Distrito de San Juan) contra Cruz Pérez, el ahora ape-lado, para recobrar cierta suma de dinero. Con el propósito de asegurar la efectividad de la sentencia se embargaron cuantiosos bienes (finca de caña) del demandado y se pres-taron fianzas por la demandante en las sumas de $2,000 y $10,000, respectivamente, sirviendo de fiadora la National Surety Co., la cual es ahora apelante. Luego se prestó una fianza adicional de $7,000 para asegurar el fiel desempeño de los deberes de un administrador judicial, Agustín Andino, nombrado dentro del mismo procedimiento para que admi-nistrara la propiedad embargada mientras durara el litigio, también con la National Surety Co. como fiadora.
Luego de un traslado la Corte de Distrito de Humacao dictó sentencia en favor del demandado, Cruz Pérez, sin las costas, cuya sentencia se convirtió en firme cuando la ape-lación de la misma fué desestimada por esta corte. Santini Fertilizer Co. v. Pérez, 43 D.P.R. 42.
Algún tiempo después, a saber, en diciembre 31, 1932, Cruz Pérez demandó a la Santini Fertilizer Co. y la National Surety Co. para recobrar daños y perjuicios como resultado del embargo y la administración judicial, los cuales el deman-*503dante alegaba ascendían a $19,000. Para asegurar la efec-tividad de la sentencia qne pudiese recaer en su favor Pérez solicitó se embargaran suficientes bienes de los demandados para responder de su reclamación. En su moción, el deman-dante pidió que el embargo se expidiese sin fianza, fundán-dose en el caso de Fabelo, etc. v. Quintana, 47 D.P.R. 71. La corte concedió el embargo sin fianza y la National Surety Co., cuya propiedad había sido específicamente embargada, radicó una moción para que se levantara el embargo, basada en que el caso citado era inaplicable y qne se debió haber exigido la prestación de una fianza. Se apela de la denega-ción de esta última moción.
 La única cuestión ante nosotros es si los hechos de este caso sostienen la conclusión de la corte inferior al efecto de qne “consta claramente en documento auténtico que la obligación es exigible.”
El punto no es enteramente nuevo en esta jurisdicción. Los siguientes casos han tratado sobre la misma situación en general: Avalo v. Porrata (2 decisiones) 19 D.P.R. 20 y 29; Polanco v. Goffinet, 26 D.P.R. 323; Roig v. Landráu, 29 D.P.R. 315; Bonilla v. Santiago, 30 D.P.R. 246, 248; Benitez v. Benitez, 34 D.P.R. 222; Fabelo, etc. v. Quintana, 47 D.P.R. 71; Blanco Fresno & Co. v. Royal Ins. Co. et al., 47 D.P.R. 277.
En el primero de los casos de Avalo, supra, esta corte dijo, a la pág. 28:
“Como antes liemos dicho, para que el aseguramiento de sentencia pueda decretarse sin fianza, es necesario que aparezca claramente de documento auténtico que la obligación es exigible, lo que quiere decir no sólo que los documentos en que se base la petición sean auténticos, sino también que fácilmente, sin gran dificultad, pueda el juez venir en conocimiento de que realmente la obligación existe y puede recla-marse. ’ ’
Los dos casos que en nuestra opinión tienen alguna rela-ción con el presente son los de Roig v. Landráu y Fabelo v. Quintana Reyes, supra. Tanto el apelado como la corte inferior descansan en el caso de Fabelo.
*504En este último caso Quintana Reyes había demandado originalmente a Fabelo para recobrar la posesión de un auto-camión que Quintana alegaba le había sido previamente ven-dido. Después de prestar una fianza de acuerdo con la sec-ción 173 del Código de Enjuiciamiento Civil, obtuvo la en-trega de dicho camión. Posteriormente se dictó sentencia en contra de Quintana, con costas. Carolina Fabelo entonces instó demanda contra Quintana alegando tres causas de acción, a saber: (a) reclamando $1,000 como el valor del camión, (b) reclamando $2,000 por la pérdida del uso del mismo, y (c) reclamando $515 por costas y honorarios de abogado incurridos en defenderse del pleito original. La controversia en apelación fué si ella tenía derecho a un embargo sin fianza, ..Al confirmar la resolución de la corte inferior que había concedido dicho privilegio, esta corte dijo:
“Admite el apelante que la sentencia que tuvo en cuenta la corte de distrito es un documento auténtico, pero sostiene que de ella no surge que las cantidades reclamadas sean exigibles porque se limitó a declarar la demanda sin lugar, con costas.
“Si la sentencia no estuviera explicada por la relación del caso y opinión que es parte de la misma, tendría razón el apelante. Pero estándolo como lo está no erró la corte sentenciadora al actuar en la forma en que lo hizo.
“Es cierto que el exacto valor del truck está sujeto a ser fijado a virtud de las alegaciones y las pruebas, lo mismo' que la suma reclamada por concepto del uso del mismo, y que las costas quizá estén abiertás a discusión,. pero ello no quiere decir que las obliga-ciones reclamadas no surjan de documentos auténticos como lo son la sentencia y la fianza de que se trata y que na sean exigibles. ’ ’
El caso de Roig v. Landráu fué uno en que Roig sub-arrendó una propiedad inmueble a Landráu y también le vendió la caña sembrada en dicho terreno a un precio que debía medirse por el que Landráu recibiese en pago de dicha caña de cierta central azucarera. Todo el contrato “fué incor-porado en una escritura notarial. Luego Roig trajo una acción contra Landráu alegando que éste aún le debía $7,713.03 como resultado de la recolección de dicha caña. *505Trató de embargar propiedad del demandado sin. fianza y la corte le negó tal derecho. En apelación esta corte resolvió:
“Es verdad que el contrato celebrado se hizo constar en un do-cumento público, pero la cantidad reclamada si bien emana de o tiene su base en dicho contrato, depende de datos, cálculos y liqui-daciones que no constan en forma auténtica alguna. Y siendo ello así, la aplicación de la ley hecha finalmente por la corte de distrito, se ajusta a su espíritu. De otro modo sería suficiente que la base de una obligación cuyo desarrollo y extensión dependiera de hechos ulteriores, constara .en escritura pública, para decretar sin fianza el embargo de bienes del obligado por una cuantía que dependería de la simple alegación, ni siquiera jurada, como en este caso, del de-mandante.” (Itálicas nuestras.)
La Ley de Enjuiciamiento Civil española bajo el título de “Embargos Preventivos” disponía en su artículo 1400 que antes de que se permitiese un embargo era necesario que el demandante acompañase su solicitud con un documento demostrativo de la existencia de una deuda y que el deudor fuese o extranjero o residiera fuera de España o hubiese desaparecido de su residencia bajo condiciones especiales. Se desprende que bajo la disposición arriba expuesta sola-mente aquellos títulos que llevaran aparejado el llamado dere-cho de ejecución le permitirían embargar sin fianza. Entre estos títulos se encontraban: escrituras notariales, documen-tos privados reconocidos bajo juramento ante un juez compe-tente o una deuda confesada ante él, letras de cambio bajo circunstancias específicas, obligaciones vencidas pagaderas al portador, etc. Yéase Mantesa, Comentarios al Código de Enjuiciamiento Civil español, volumen 5, pág. 375 et seq. y 430 et seq. De los comentarios citados parece que bajo el pro-cedimiento español embargos preventivos para asegurar la efectividad de sentencias solamente procedían en acciones para cobrar una deuda y en esos casos exclusivamente cuando la deuda constase en un documento escrito. Pág. 379, supra.
Es difícil encontrar jurisprudencia en los Estados Unidos porque pocos de los estados, de haberlos, tienen estatutos que *506permitan embargo antes de sentencia. Podemos presumir, por lo tanto, que nuestra legislación ha sido modelada de acuerdo con lo que sugiere la ley española. Aplicando el pro-cedimiento peninsular parecería que la frase “si consta cla-ramente en documento auténtico que la obligación es exigible ’ ’ de nuestro estatuto, se refiere a. “ el título o documento que tenga aparejada ejecución,” que se define por la sección 1429 de la Ley de Enjuiciamiento Civil española y a la cual ya nos hemos referido.
Sin embargo, existen varias diferencias- en nuestra legis-lación actual. Mientras el Código Español requería que la acción fuese en cobro de deuda, nuestro estatuto no ha limi-tado así el campo. Cuanto requiere es que conste en docu-mento auténtico que la obligación es exigible. No se define expresamente la clase de obligación.
¿Era la obligación bajo las fianzas, en un caso que había progresado hasta donde ha llegado el presente, la clase de obligación que tuvo por mira nuestro estatuto? La National Surety Co. se había obligado auténticamente a pagar aque-llos daños, de haberlos, que fuesen incurridos por el deman-dado como resultado del embargo, pero dicha obligación depen-día necesariamente para su exigibilidad de la existencia material de dichos daños. No puede presumirse legalmente la exis-tencia de daños excepto quizá en ciertas circunstancias. En el caso de Eabelo los hechos que dieron lugar a la acción de la demandante ya habían transcurrido. El autocamión le había sido quitado a la demandada bajo una fianza que expre-samente obligaba al demandante a devolver el mismo o su valor, las costas ya habían sido incurridas por ella y se le habían concedido por sentencia y ella había sido privada del uso del autocamión. Todo eso aparecía de la sentencia y opinión de la corte sentenciadora. Ellos eran hechos indiscu-tibles que automáticamente crearon la obligación y su exigi-bilidad.
En el presente caso dos pasos tienen que preceder el dere-cho a exigir el cumplimiento de la obligación bajo la fianza. *507Uno es la decisión judicial al efecto de que existen daños y el otro es la determinación de sn cuantía. Bajo el caso de Fabelo el último carece de importancia, pero el primero debe siempre demostrarse.

Somos de opinión, por lo tanto, que la resolución de la Corte de Distrito de Eumaoao de diciembre 7, 1936, debe ser revocada y la orden de la misma corte de fecha 14 de diciem-bre de 1935, decretando el embargo sin fianza, debe ser anil-lada y el caso devuelto para ulteriores procedimientos no inconsistentes con esta opinión.

El Juez Asociado Señor De Jesús no intervino.